Title: To Thomas Jefferson from William Branch Giles, 4 May 1823
From: Giles, William Branch
To: Jefferson, Thomas


My Dear Sir.
Wigwam
May 4. 1823
This letter will probably be presented to you by my son, Mr Thomas T. Giles, whom with some of his college companions, I beg leave to introduce to your acquaintance. These young Gentlemen, propose to make a rambling visit to your university on foot; and they cannot reconcile it to their feelings, to pass so near to your residence, as the university, without presenting their respects to you, Sir in person.—After having been visited with afflictions and sufferings, almost intollerably, and unexampled, for more than seven years, it affords me real pleasure, to be favored with an opportunity of offering you my heartfelt congratulations, upon the signal favors, you have received during the same time, at the hands of a merciful God, and of once more, tendering to you, Sir, assurances of my high considerations, and sincere personal regards &—Wm B. Giles